Citation Nr: 1232226	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  09-23 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for fracture of the proximal right tibia with right knee degenerative changes, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel






REMAND

The Veteran had active duty service from May 1968 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal following a June 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  

By way of history, the Veteran suffered a fracture of his right leg and a number of his ribs due to a motorcycle accident in service.  In a December 1971 rating decision, the RO granted service connection for, in particular, comminuted fracture of the proximal right tibia, as well as for a fracture of the right femur.  In a December 1980 rating decision, the Veteran was granted service connection for right hip bursal calcification.  This disability was found to be a manifestation of the service-connected disability of the right femur.  

In March 2008, the Veteran submitted an increased rating claim for his "service connected [k]nee condition," as well as a claim for service connection for "arthritis of my service[-]connected knee."  

In a report of April 2008 VA examination, the examiner noted a diagnosis of fracture of the proximal right tibia/right femur with X-ray findings (per a March 2008 radiology report from Lawrence & Memorial Hospital) of advanced right knee degenerative changes.  The degenerative changes of the right knee were reported as being likely related to the Veteran's service-connected injury.  

The Veteran's contentions with respect to his claim on appeal appear to focus around his service-connected right knee disability.  He has reported that the clinical findings reported during the April 2008 VA examination do not adequately reflect the severity of the problems he experiences with his right knee.  Private treatment records from Soundview Orthopaedic Associates document the Veteran receiving two cortisone injections into his right knee and taking pain medications.  A May 2008 Soundview Orthopaedic Associates treatment record documents that the Veteran ambulated with a slight limp.  A subsequent treatment record, dated in August 2008, notes the Veteran's report of limping around at work but that this had improved since he began taking medication.  At the same time, the August 2008 treatment record notes that the Veteran was walking while playing golf, and was involved in "high impact aerobics" three times a week, which the Veteran reportedly tolerated well.  

In light of the fact that it has been four years since the Veteran service-connected disability was evaluated for VA purposes, the purported severity of the arthritis in his right knee, and the conflicting lay and medical evidence concerning the disabling effects of the right knee disability, the Board believes that the Veteran should be scheduled for a VA examination to allow for a current evaluation of his right knee disability and any other residuals of his proximal right tibia fracture.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (Where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted.)  

Additionally, it appears that the Veteran's treatment for his right knee is conducted through Soundview Orthopaedic Associates.  He otherwise appears to receive limited VA medical treatment at the community based outpatient clinic (CBOC) in New London, Connecticut.  Records from Soundview Orthopaedic Associates are dated no later than August 2008, while VA records from the CBOC in New London are dated no later than May 2008.  Thus, available treatment records from Soundview Orthopaedic Associates and from the VA CBOC in New London should be obtained and associated with the claims folder on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any private or VA treatment he may have received for his proximal right tibia fracture residuals, including his right knee.  After obtaining the appropriate release of information forms (where necessary), procure records of any treatment the Veteran has received for his service-connected disability, to include relevant records available through the CAPRI records system.  

The Board is particularly interested in pertinent treatment records from Soundview Orthopaedic Associates and from the VA CBOC in New London.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e).  

2.  After completion of the above (and allowing a reasonable amount of time to obtain any identified treatment records), the Veteran should then be scheduled for a VA examination to determine the nature and extent of his residuals of a proximal right tibia fracture with right knee degenerative changes.  The claims folder and a copy of this remand should be made available to and reviewed by the examiner.  

In reviewing the claims folder, the examiner should review, in particular, the report of April 2008 VA examination (noting mild to moderate functional impairment) and treatment records from Soundview Orthopaedic Associates.  The examiner should elicit from the Veteran a detailed medical history regarding any functional loss due to pain with flare-ups of his right knee or otherwise his proximal right tibia, post fracture.  

All indicated studies, including range-of-motion studies of the right knee using a goniometer, should be performed.  In reporting the results of range-of-motion testing (in degrees), the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.  

The extent of any incoordination, weakened movement, and excess fatigability on repeated use or during flare-ups should be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to pain, weakened movement, excess fatigability, or incoordination on repeated use or during flare-ups in terms of the degree of additional range-of-motion loss (beyond what is shown clinically).  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

3.  Following the development above, re-adjudicate the claim on appeal.  If the benefit sought remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) and given an appropriate opportunity to respond before the case is returned to the Board.

No action is required of the Veteran until he is notified by VA; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

